Citation Nr: 1508563	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-20 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to October 23, 2008, and in excess of 40 percent from October 23, 2008, for a traumatic brain injury (TBI).  

(The issue of whether there was clear and unmistakable (CUE) error in an August 22, 2013, Board decision is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the VA Regional Office (RO) in Oakland, California.  

In the September 2013 rating decision, the RO initially assigned staged ratings with a 100 percent disabling rating from the date of service connection and a 40 percent rating from December 17, 2003.  In a May 2014 rating decision, the RO found CUE in the 100 percent disability rating assigned from the date of service connection to October 22, 2008, and assigned a 30 percent rating for that period with the 40 percent rating being continued from October 23, 2008.

In December 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At his hearing, the Veteran provided testimony regarding issues that are not on appeal.  A review of the Veteran's claims file indicates that the only two issues currently on appeal are the ratings assigned to his TBI and the issue of CUE in a prior Board decision.  Specifically, the Veteran testified about his right leg varicose veins, degenerative bone disease, and leukemia.  In this regard, an August 2013 Board decision referred the issues of service connection for degenerative bone disease, a right leg disorder, myelodysplastic syndrome, and a spine disorder, to include as residuals of radiation exposure to the Agency of Original Jurisdiction (AOJ) for appropriate action.  It does not appear that these claims have yet been adjudicated.  In light of the Veteran's testimony, the Board again refers these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran is seeking a higher rating for his service-connected TBI.  During the course of this appeal, the rating criteria for evaluating TBIs were amended effective from October 23, 2008.  As noted on the first page, a 30 percent rating is in effect under the former rating criteria prior to October 23, 2008, and the currently assigned 40 percent rating is in effect under the new rating criteria.  The Veteran has only been afforded one VA examination in 2010 that addressed the new criteria and this examination is not adequate as it does not discuss all the symptoms necessary to properly assign a rating under the new rating criteria.  Consequently, a remand is necessary for an adequate examination.

On remand, the Board also finds that it would be beneficial to obtain a retrospective opinion regarding the symptomatology of the Veteran's TBI from the date of service connection.  In this regard, the Veteran was not afforded a VA examination to evaluate his TBI until 2002, while service connection dates back to March 5, 1990.  As the Veteran's claims file includes voluminous medical records since the award of service connection, the Board finds that a retrospective opinion evaluating the severity of the symptomatology associated with the Veteran's TBI would be helpful in ensuring that the Veteran's disability is adequately evaluated.  In light of the above, while the Board sincerely regrets any additional delay as this claim has been pending since March 5, 1990, the Board wants to ensure that the Veteran's disability is properly evaluated to encompass the severity of all the pertinent symptomatology. 
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Oakland VA Outpatient Clinic.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected TBI in addition to obtaining a retrospective opinion to determine the symptomatology associated with the Veteran's TBI from the date of service connection, March 5, 1990, as well as the severity of such symptomatology.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is requested to perform all necessary clinical testing in accordance with the Compensation and Pension Examination TBI Examination Guidelines and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.
A)  For the retrospective opinion, the examiner should discuss the symptomatology associated with the Veteran's TBI from March 5, 1990, to the present.  It is critical that all symptomatology, and the severity thereof, be identified.  In particular, for the period prior to October 23, 2008, the examiner should:

i.  Discuss whether the Veteran's TBI included purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. and the symptoms associated with any identified neurological disabilities.  For the currently identified disability of left upper extremity weakness, the examiner should opine as to whether the symptomatology is best characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

ii.  Discuss whether the Veteran's TBI included purely subjective complaints, such as headache, dizziness, insomnia, etc. and the symptoms associated with any identified subjective complaints.   

B)  For the period from October 23, 2008, through the present, the examiner should comment as to the degree to which the service-connected TBI is manifested by facets of cognitive impairment, including memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  In so doing, the examiner should specify which symptoms are attributable to the Veteran's TBI, and which symptoms are associated with another disability, if any.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






